Exhibit 10.1

EXECUTION COPY

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”), dated as of August 20, 2015, is made
between MARRONE BIO INNOVATIONS, INC., a Delaware corporation (“Debtor”), IVY
INVESTMENT MANAGEMENT COMPANY, a Delaware corporation (“Secured Party”), as
agent for the benefit of Investors (defined below), and the Investors.

Debtor and Secured Party hereby agree as follows:

SECTION 1 Definitions; Interpretation.

(a) All capitalized terms used in this Agreement and not otherwise defined
herein shall have the meanings assigned to them in the Note.

(b) As used in this Agreement, the following terms shall have the following
meanings:

“Collateral” has the meaning set forth in Section 2.

“Event of Default” has the meaning set forth in Section 7.

“Excluded Accounts” means each deposit account listed on Schedule 5 on the date
hereof, all accessions, additions, replacements, and substitutions to such
deposit accounts; all records of any kind relating to such deposit accounts; all
proceeds relating to such deposit accounts (including insurance, general
intangible and other account proceeds).

“Investors” means the holders of the Note and their permitted assignees and
successors.

“Loan Documents” has the meaning set forth in the Note.

“Note” means each Senior Secured Promissory Note dated August 20, 2015 made by
Debtor in favor of Ivy Science & Technology Fund, Waddell & Reed Advisors
Science & Technology Fund and Ivy Funds VIP Science & Technology, as amended,
modified, renewed, extended or replaced from time to time.

“Partnership and LLC Collateral” has the meaning set forth in Section 5.

“Permitted Lien” has the meaning set forth in the Note.

“Pledged Collateral” means Debtor’s (i) investment property and (ii) Partnership
and LLC Collateral, including any ownership interests in any subsidiaries of
Debtor.

“Pledged Collateral Agreements” means any shareholders agreement, operating
agreement, partnership agreement, voting trust, proxy agreement or other
agreement or understanding with respect to any Pledged Collateral.



--------------------------------------------------------------------------------

(c) Where applicable and except as otherwise defined herein, terms used in this
Agreement shall have the meanings assigned to them in the UCC.

(d) In this Agreement, (i) the meaning of defined terms shall be equally
applicable to both the singular and plural forms of the terms defined; and
(ii) the captions and headings are for convenience of reference only and shall
not affect the construction of this Agreement.

SECTION 2 Security Interest. As security for the payment and performance of the
Obligations, Debtor hereby grants to Secured Party, as agent for the benefit of
the Investors, a security interest in all of Debtor’s right, title and interest
in, to and under all of its personal property, wherever located and whether now
existing or owned or hereafter acquired or arising, including all accounts,
chattel paper, commercial tort claims, deposit accounts, documents, equipment
(including all fixtures), general intangibles, instruments, inventory,
investment property, letter-of-credit rights, other goods, money and all
products, proceeds and supporting obligations of any and all of the foregoing
(collectively, the “Collateral”). This Agreement shall create a continuing
security interest in the Collateral which shall remain in effect until
terminated in accordance with Section 18 hereof.

Anything herein to the contrary notwithstanding, in no event shall the
Collateral include, and Debtor shall not be deemed to have granted a security
interest in, any of Debtor’s right, title or interest in (A) any of the
outstanding voting capital stock or other ownership interests of a Controlled
Foreign Corporation (as defined below) in excess of 65% of the voting power of
all classes of capital stock or other ownership interests of such Controlled
Foreign Corporation entitled to vote; provided that (i) immediately upon the
amendment of the Internal Revenue Code to allow the pledge of a greater
percentage of the voting power of capital stock or other ownership interests in
a Controlled Foreign Corporation without adverse tax consequences, the
Collateral shall include, and Debtor shall be deemed to have granted a security
interest in, such greater percentage of capital stock or other ownership
interests of each Controlled Foreign Corporation; and (ii) if no adverse tax
consequences to Debtor shall arise or exist in connection with the pledge of any
Controlled Foreign Corporation, the Collateral shall include, and Debtor shall
be deemed to have granted a security interest in, such Controlled Foreign
Corporation. As used herein, “Controlled Foreign Corporation” shall mean a
“controlled foreign corporation” as defined in the Internal Revenue Code;
(B) any lease, license, contract, or agreement, as such, or the assets subject
thereto, if under the terms of such lease, license, contract, or agreement, or
applicable law with respect thereto, the valid grant of a security interest or
lien therein or in such assets to the Secured Party is prohibited and such
prohibition has not been or is not waived or the consent of the other party to
such lease, license, contract, or agreement has not been or is not otherwise
obtained or under applicable law such prohibition cannot be waived; provided
that the foregoing exclusion shall in no way be (a) construed to apply if any
such prohibition would be rendered ineffective under the UCC or other applicable
law or principles of equity, (b) construed so as to limit, impair or otherwise
affect the Secured Party’s unconditional continuing security interests in and
liens upon any rights or interests of the Debtor in or to the proceeds thereof,
including monies due or to become due under any such lease, license, contract,
or agreement (including any Accounts), in each case, that are not subject to
such prohibitions, or (c) construed to apply at such time as the condition
causing such prohibition shall be remedied and, to the extent severable,
“Collateral” shall include any portion of such lease, license, contract,
agreement or assets subject thereto that does not result in such prohibition; or
(C) any Excluded Accounts.

 

2



--------------------------------------------------------------------------------

SECTION 3 Financing Statements and other Action.

(a) Debtor hereby authorizes Secured Party to file at any time and from time to
time any financing statements describing the Collateral, and Debtor shall
execute and deliver to Secured Party, and Debtor hereby authorizes Secured Party
to file (with or without Debtor’s signature), at any time and from time to time,
all amendments to financing statements, assignments, continuation financing
statements, termination statements, account control agreements, and other
documents and instruments, in form reasonably satisfactory to Secured Party, as
Secured Party may reasonably request, to perfect and continue perfected,
maintain the priority of or provide notice of the security interest of Secured
Party in the Collateral and to accomplish the purposes of this Agreement.
Without limiting the generality of the foregoing, Debtor ratifies and authorizes
the filing by Secured Party of any financing statements filed prior to the date
hereof.

(b) Provided that the Snyder Loan Agreement has been terminated, Debtor will
notify any third party who has possession of any Collateral of Secured Party’s
security interest therein and use commercially reasonable efforts to obtain an
acknowledgment from the third party that it is holding the Collateral for the
benefit of Secured Party.

(c) Provided that the Snyder Loan Agreement has been terminated, Debtor
(i) shall cause certificates to be issued in respect of any uncertificated
Pledged Collateral, (ii) shall exchange certificated Pledged Collateral for
certificates of larger or smaller denominations, and (iii) shall cause any
securities intermediaries to show on their books that Secured Party is the
entitlement holder with respect to any Pledged Collateral.

(d) Provided that the Snyder Loan Agreement has been terminated, Debtor shall
deliver to Secured Party, appropriately endorsed or accompanied by appropriate
instruments of transfer or assignment, all documents and instruments, all
certificated Pledged Collateral, all letters of credit and all accounts and
other rights of payment at any time evidenced by promissory notes, trade
acceptances or other instruments.

(e) Debtor shall deliver to Secured Party such short-form security agreements
and take such other action as Secured Party may deem necessary or reasonably
desirable to record or otherwise perfect the interests of Secured Party in
respect of that portion of the Collateral consisting of intellectual property.

(f) Debtor shall maintain the security interest created by this Agreement as a
perfected security interest, subject only to Permitted Liens, and shall defend
such security interest against the claims and demands of all Persons (other than
holder of Permitted Liens).

(g) Debtor will from time to time furnish to Secured Party, at Secured Party’s
reasonable request, statements and schedules further identifying and describing
the assets and property of Debtor.

 

3



--------------------------------------------------------------------------------

SECTION 4 Representations and Warranties. Debtor represents and warrants to
Secured Party that:

(a) Debtor’s chief executive office and principal place of business (as of the
date of this Agreement) is located at the address set forth in Schedule 1;
Debtor’s jurisdiction of organization is set forth in Schedule 1; Debtor’s exact
legal name is as set forth in the first paragraph of this Agreement; and all
other locations where Debtor conducts business or Collateral is kept (as of the
date of this Agreement) are set forth in Schedule 2.

(b) Debtor has rights in or the power to transfer the Collateral, and Debtor is
the sole and complete owner of the Collateral, free from any Lien other than
Permitted Liens.

(c) All of Debtor’s U.S. and foreign patents and patent applications, copyrights
(whether or not registered), applications for copyright, trademarks, service
marks and trade names (whether registered or unregistered), and applications for
registration of such trademarks, service marks and trade names, are set forth in
Schedule 2.

(d) Except as set forth in Schedule 3, no control agreements exist with respect
to any Collateral other than control agreements in favor of Secured Party.

(e) The names and addresses of all financial institutions and other Persons at
which Debtor maintains its deposit and securities accounts, and the account
numbers and account names of such accounts, are set forth in Schedule 1.

(f) Schedule 4 lists Debtor’s ownership interests in each of its subsidiaries as
of the date hereof.

(g) Debtor is and will be the legal record and beneficial owner of all Pledged
Collateral, and has and will have good and marketable title thereto.

(h) Except as disclosed in writing to Secured Party, there are no Pledged
Collateral Agreements which affect or relate to the voting or giving of written
consents with respect to any of the Pledged Collateral. Each Pledged Collateral
Agreement contains the entire agreement between the parties thereto with respect
to the subject matter thereof, has not been amended or modified, and is in full
force and effect in accordance with its terms. To the best knowledge of Debtor,
there exists no material violation or material default under any Pledged
Collateral Agreement by Debtor or the other parties thereto. Debtor has not
knowingly waived or released any of its material rights under or otherwise
consented to a material departure from the terms and provisions of any Pledged
Collateral Agreement.

SECTION 5 Covenants. So long as any of the Obligations remain unsatisfied,
Debtor agrees that:

(a) Debtor shall appear in and defend any action, suit or proceeding which may
affect to a material extent its title to, or right or interest in, or Secured
Party’s right or interest in, the Collateral, and shall do and perform all
reasonable acts that may be necessary and appropriate to maintain, preserve and
protect the Collateral.

 

4



--------------------------------------------------------------------------------

(b) Debtor shall comply in all material respects with all laws, regulations and
ordinances, and all policies of insurance, relating in a material way to the
possession, operation, maintenance and control of the Collateral.

(c) Debtor shall give prompt written notice to Secured Party (and in any event
not later than 30 days prior to any change described below in this subsection)
of: (i) any change in the location of Debtor’s chief executive office or
principal place of business; (ii) (iii) any change in its name; (iv) any changes
in its identity or structure in any manner which might make any financing
statement filed hereunder incorrect or misleading; (v) any change in its
registration as an organization (or any new such registration); or (vi) any
change in its jurisdiction of organization; provided that Debtor shall not
locate any Collateral outside of the United States nor shall Debtor change its
jurisdiction of organization to a jurisdiction outside of the United States, and
Debtor shall give prompt written notice to Secured Party if, and in any event
not later than 30 days after, it changes any locations set forth in Schedule 1
(other than its chief executive office or principal place of business) where it
locates Collateral. In each case above, Debtor shall ensure that Secured Party
maintains a valid, perfected Lien on the Collateral, subject only to Permitted
Liens.

(d) Debtor shall carry and maintain in full force and effect, at its own expense
and with financially sound and reputable insurance companies, insurance with
respect to the Collateral in such amounts, with such deductibles and covering
such risks as is customarily carried by companies engaged in the same or similar
businesses and owning similar properties in the localities where Debtor
operates. Within 30 days of the date hereof, all such insurance shall (i) name
Secured Party for the benefit of the Lenders as loss payee (to the extent
covering risk of loss or damage to tangible property) and as an additional named
insured as its interests may appear (to the extent covering any other risk),
(ii) provide that no cancellation, material reduction in amount or material
change in coverage thereof shall be effective until at least thirty (30) days
after receipt by Secured Party of written notice thereof and (iii) be reasonably
satisfactory in all other respects to Secured Party.

(e) Debtor shall keep the Collateral free of all Liens except Permitted Liens.

(f) Debtor shall pay and discharge all taxes, fees, assessments and governmental
charges or levies imposed upon it with respect to the Collateral prior to the
date on which penalties attach thereto, except to the extent such taxes, fees,
assessments or governmental charges or levies are being contested in good faith
by appropriate proceedings.

(g) Debtor shall maintain and preserve its legal existence, its rights to
transact business and all other rights, franchises and privileges necessary or
desirable in the normal course of its business and operations and the ownership
of the Collateral, except in connection with any transactions expressly
permitted by the Note.

(h) If and when Debtor shall obtain ownership rights to any new patents,
trademarks, service marks, trade names or copyrights, or otherwise acquire or
become entitled to the benefit of, or apply for registration of, any of the
foregoing, Debtor (i) shall promptly notify Secured Party thereof and
(ii) hereby authorizes Secured Party to modify, amend, or supplement Schedule 2
and from time to time to include any of the foregoing and make all necessary or
appropriate filings with respect thereto.

 

5



--------------------------------------------------------------------------------

(i) Without limiting the generality of subsection (i), Debtor shall not register
with the U.S. Copyright Office any unregistered copyrights (whether in existence
on the date hereof or thereafter acquired, arising, or developed) unless Debtor
provides Secured Party with written notice of its intent to register such
copyrights not less than 30 days prior to the date of the proposed registration.

(j) At Secured Party’s reasonable request, Debtor will use commercially
reasonable efforts to obtain from each Person from whom Debtor leases any
premises, and from each other Person at whose premises any Collateral is at any
time present (including any bailee, warehouseman or similar Person), any such
collateral access, subordination, landlord waiver, bailment, consent and
estoppel agreements as Secured Party may require, in form and substance
satisfactory to Secured Party.

(k) In the event that Debtor acquires rights in any subsidiary after the date
hereof, it shall deliver to Secured Party a completed supplement to Schedule 4,
reflecting such new subsidiary. Notwithstanding the foregoing, it is understood
and agreed that the security interest of Secured Party shall attach to the
equity interests of any such subsidiary immediately upon Debtor’s acquisition of
rights therein and shall not be affected by the failure of Debtor to deliver any
such supplement to Schedule 4.

SECTION 6 Rights of Secured Party; Authorization; Appointment.

(a) At the request of Secured Party, upon the occurrence and during the
continuance of any Event of Default, all remittances received by Debtor in
respect of its accounts and other rights to payment shall be held in trust for
Secured Party and, in accordance with Secured Party’s instructions, remitted to
Secured Party or deposited to an account of Secured Party in the form received
(with any necessary endorsements or instruments of assignment or transfer).

(b) At the request of Secured Party, upon the occurrence and during the
continuance of any Event of Default, Secured Party shall be entitled to receive
all distributions and payments of any nature with respect to any Pledged
Collateral or instrument Collateral, and all such distributions or payments
received by the Debtor shall be held in trust for Secured Party and, in
accordance with Secured Party’s instructions, remitted to Secured Party or
deposited to an account designated by Secured Party in the form received (with
any necessary endorsements or instruments of assignment or transfer). Further,
upon the occurrence and during the continuance of any Event of Default any such
distributions and payments with respect to any Pledged Collateral held in any
securities account shall be held and retained in such securities account, in
each case as part of the Collateral hereunder, and Secured Party shall have the
right to vote and to give consents, ratifications and waivers with respect to
any Pledged Collateral and instruments, and to exercise all rights of
conversion, exchange, subscription or any other rights, privileges or options
pertaining thereto, as if Secured Party were the absolute owner thereof;
provided that Secured Party shall have no duty to exercise any of the foregoing
rights afforded to it and shall not be responsible to the Debtor or any other
Person for any failure to do so or delay in doing so.

 

6



--------------------------------------------------------------------------------

(c) Secured Party shall have the right to, in the name of Debtor, or in the name
of Secured Party or otherwise, upon notice to but without the requirement of
assent by Debtor, and Debtor hereby constitutes and appoints Secured Party (and
any of Secured Party’s officers, employees or agents designated by Secured
Party) as Debtor’s true and lawful attorney-in-fact, with full power and
authority to: (i) sign and file any of the financing statements and other
documents and instruments which must be executed or filed to perfect or continue
perfected, maintain the priority of or provide notice of Secured Party’s
security interest in the Collateral; (ii) assert, adjust, sue for, compromise or
release any claims under any policies of insurance; (iii) give notices of
control, default or exclusivity (or similar notices) under any account control
agreement or similar agreement with respect to exercising control over deposit
accounts or securities accounts; and (iv) execute any and all such other
documents and instruments, and do any and all acts and things for and on behalf
of Debtor, which Secured Party may deem reasonably necessary or advisable to
maintain, protect, realize upon and preserve the Collateral and Secured Party’s
security interest therein and to accomplish the purposes of this Agreement.
Secured Party agrees that, except upon and during the continuance of an Event of
Default, it shall not exercise the power of attorney, or any rights granted to
Secured Party, pursuant to clauses (ii), (iii) and (iv). The foregoing power of
attorney is coupled with an interest and irrevocable so long as the Obligations
have not been paid and performed in full. Debtor hereby ratifies, to the extent
permitted by law, all that Secured Party shall lawfully and in good faith do or
cause to be done by virtue of and in compliance with this Section 6.

SECTION 7 Events of Default. Any of the following events shall constitute an
“Event of Default”:

(a) Any “Event of Default” under the Note;

(b) Any representation or warranty by Debtor under or in connection with this
Agreement shall prove to have been incorrect in any material respect when made
or deemed made;

(c) Debtor shall fail to perform or observe in any material respect any other
term, covenant or agreement contained in this Agreement on its part to be
performed or observed and any such failure shall remain unremedied for a period
of 20 days after Debtor’s knowledge thereof or notice thereof from the Secured
Party; or

(d) Any levy upon, seizure or attachment of any of the Collateral which shall
not have been rescinded or withdrawn.

SECTION 8 Remedies.

(a) Upon the occurrence and during the continuance of any Event of Default,
Secured Party may declare any of the Obligations to be immediately due and
payable and shall have, in addition to all other rights and remedies granted to
it in this Agreement or the Note, all rights and remedies of a secured party
under the UCC and other applicable laws. Without limiting the generality of the
foregoing, (i) Secured Party may peaceably and without notice

 

7



--------------------------------------------------------------------------------

enter any premises of Debtor, take possession of any the Collateral, remove or
dispose of all or part of the Collateral on any premises of such Debtor or
elsewhere, or, in the case of equipment, render it nonfunctional, and otherwise
collect, receive, appropriate and realize upon all or any part of the
Collateral, and demand, give receipt for, settle, renew, extend, exchange,
compromise, adjust, or sue for all or any part of the Collateral, as Secured
Party may determine; (ii) Secured Party may require Debtor to assemble all or
any part of the Collateral and make it available to Secured Party at any place
and time designated by Secured Party; (iii) Secured Party may secure the
appointment of a receiver of the Collateral or any part thereof (to the extent
and in the manner provided by applicable law); (iv) Secured Party may sell,
resell, lease, use, assign, license, sublicense, transfer or otherwise dispose
of any or all of the Collateral in its then condition or following any
commercially reasonable preparation or processing (utilizing in connection
therewith any of Debtor’s assets, without charge or liability to Secured Party
therefor) at public or private sale, by one or more contracts, in one or more
parcels, at the same or different times, for cash or credit, or for future
delivery without assumption of any credit risk, all as Secured Party deems
advisable; provided, however, that Debtor shall be credited with the net
proceeds of sale only when such proceeds are finally collected by Secured Party.
Debtor recognizes that Secured Party may be unable to make a public sale of any
or all of the Pledged Collateral, by reason of prohibitions contained in
applicable securities laws or otherwise, and expressly agrees that a private
sale to a restricted group of purchasers for investment and not with a view to
any distribution thereof shall be considered a commercially reasonable sale.
Secured Party shall have the right upon any such public sale, and, to the extent
permitted by law, upon any such private sale, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption, which
right or equity of redemption Debtor hereby releases, to the extent permitted by
law. Secured Party shall give Debtor such notice of any private or public sales
as may be required by the UCC or other applicable law.

(b) For the purpose of enabling Secured Party to exercise its rights and
remedies under this Section 8 or otherwise in connection with this Agreement,
Debtor hereby grants to Secured Party an irrevocable, non-exclusive and
assignable license (exercisable without payment or royalty or other compensation
to Debtor) to use, license or sublicense any intellectual property Collateral.

(c) Secured Party shall not have any obligation to clean up or otherwise prepare
the Collateral for sale. Secured Party has no obligation to attempt to satisfy
the Obligations by collecting them from any other Person liable for them, and
Secured Party may release, modify or waive any Collateral provided by any other
Person to secure any of the Obligations, all without affecting Secured Party’s
rights against Debtor. Debtor waives any right it may have to require Secured
Party to pursue any third Person for any of the Obligations. Secured Party may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral and compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. Secured
Party may sell the Collateral without giving any warranties as to the
Collateral. Secured Party may specifically disclaim any warranties of title or
the like. This procedure will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral. If Secured Party sells
any of the Collateral upon credit, Debtor will be credited only with payments
actually made by the purchaser, received by Secured Party and applied to the
indebtedness of the purchaser. In the event the purchaser fails to pay for the
Collateral, Secured Party may resell the Collateral and Debtor shall be credited
with the proceeds of the sale.

 

8



--------------------------------------------------------------------------------

(d) To the extent Debtor uses the proceeds of any of the Obligations to purchase
Collateral, Debtor’s repayment of the Obligations shall apply on a “first-in,
first-out” basis so that the portion of the Obligations used to purchase a
particular item of Collateral shall be paid in the chronological order the
Debtor purchased the Collateral.

(e) The cash proceeds actually received from the sale or other disposition or
collection of Collateral, and any other amounts received in respect of the
Collateral the application of which is not otherwise provided for herein, shall
be applied first, to the payment of the reasonable costs and expenses of Secured
Party in exercising or enforcing its rights hereunder and in collecting or
attempting to collect any of the Collateral, and to the payment of all other
amounts payable to Secured Party pursuant to Section 12 hereof; and second, to
the payment of the Obligations. Any surplus thereof which exists after payment
and performance in full of the Obligations shall be promptly paid over to Debtor
or otherwise disposed of in accordance with the UCC or other applicable law.
Debtor shall remain liable to Secured Party for any deficiency which exists
after any sale or other disposition or collection of Collateral.

SECTION 9 Certain Waivers. Debtor waives, to the fullest extent permitted by
law, (i) any right of redemption with respect to the Collateral, whether before
or after sale hereunder, and all rights, if any, of marshalling of the
Collateral or other collateral or security for the Obligations; (ii) any right
to require Secured Party (A) to proceed against any Person, (B) to exhaust any
other collateral or security for any of the Obligations, (C) to pursue any
remedy in Secured Party’s power, or (D) to make or give any presentments,
demands for performance, notices of nonperformance, protests, notices of
protests or notices of dishonor in connection with any of the Collateral; and
(iii) all claims, damages, and demands against Secured Party arising out of the
repossession, retention, sale or application of the proceeds of any sale of the
Collateral

SECTION 10 Notices. All notices or other communications hereunder shall be in
writing (including by facsimile transmission or by email) and mailed (by
certified or registered mail), sent or delivered to the respective parties
hereto at or to their respective addresses, facsimile numbers or email addresses
set forth below their names on the signature pages hereof, or at or to such
other address, facsimile number or email address as shall be designated by any
party in a written notice to the other parties hereto. All such notices and
communications shall be effective (i) if delivered by hand, sent by certified or
registered mail or sent by an overnight courier service, when received; and
(ii) if sent by facsimile transmission or electronic mail, when sent. Electronic
mail may be used only for routine communications, such as distribution of
informational documents or documents for execution by the parties thereto, and
may not be used for any other purpose.

SECTION 11 No Waiver; Cumulative Remedies. No failure on the part of Secured
Party to exercise, and no delay in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, remedy, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights and remedies under this Agreement are cumulative
and not exclusive of any rights, remedies, powers and privileges that may
otherwise be available to Secured Party.

 

9



--------------------------------------------------------------------------------

SECTION 12 Costs and Expenses; Indemnification.

(a) Debtor agrees to pay on demand all costs and expenses of Secured Party, and
the fees and disbursements of counsel, in connection with the enforcement or
attempted enforcement of, and preservation of any rights or interests under,
this Agreement and the Note, including in any out-of-court workout or other
refinancing or restructuring or in any bankruptcy case, and the protection, sale
or collection of, or other realization upon, any of the Collateral, including
all expenses of taking, collecting, holding, sorting, handling, preparing for
sale, selling, or the like, and other such expenses of sales and collections of
Collateral.

(b) Debtor hereby agrees to indemnify Secured Party, any affiliate thereof, and
their respective directors, officers, employees, agents, counsel and other
advisors (each an “Indemnified Person”) against, and hold each of them harmless
from, any and all liabilities, obligations, losses, claims, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever, including the reasonable fees and disbursements of counsel to
an Indemnified Person, which may be imposed on or incurred by any Indemnified
Person, or asserted against any Indemnified Person by any third party or by
Debtor, in any way relating to or arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the transactions contemplated
hereby or the Collateral, or (ii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Debtor (the “Indemnified Liabilities”); provided that Debtor shall not be liable
to any Indemnified Person for any portion of such Indemnified Liabilities to the
extent they are found by a final decision of a court of competent jurisdiction
to have resulted from such Indemnified Person’s gross negligence or willful
misconduct. If and to the extent that the foregoing indemnification is for any
reason held unenforceable, Debtor agrees to make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.

(c) Any amounts payable to Secured Party under this Section 12 or otherwise
under this Agreement if not paid upon demand shall bear interest from the date
of such demand until paid in full, at the default rate of interest set forth in
the Note.

SECTION 13 Binding Effect. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by Debtor, Secured Party and their respective
successors and assigns and shall bind any Person who becomes bound as a debtor
to this Agreement.

SECTION 14 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of California, except as required by
mandatory provisions of law and to the extent the validity or perfection of the
security interests hereunder, or the remedies hereunder, in respect of any
Collateral are governed by the law of a jurisdiction other than California.

 

10



--------------------------------------------------------------------------------

SECTION 15 Submission to Jurisdiction. Debtor hereby (i) submits to the
non-exclusive jurisdiction of the courts of the State of California and the
Federal courts of the United States sitting in the State of California for the
purpose of any action or proceeding arising out of or relating to this Agreement
and any other documents and instruments relating hereto, (ii) agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such courts, (iii) irrevocably waives (to the extent permitted by applicable
law) any objection which it now or hereafter may have to the laying of venue of
any such action or proceeding brought in any of the foregoing courts, and any
objection on the ground that any such action or proceeding in any such court has
been brought in an inconvenient forum and (iv) agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner permitted by law.

DEBTOR AND, BY ITS ACCEPTANCE HEREOF, SECURED PARTY, HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT. IN THE EVENT ANY LEGAL
PROCEEDING IS FILED IN A COURT OF THE STATE OF CALIFORNIA (THE “COURT”) BY OR
AGAINST ANY PARTY IN CONNECTION WITH ANY CONTROVERSY, DISPUTE OR CLAIM DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (EACH, A “CLAIM”) AND THE WAIVER SET FORTH IN THE PRECEDING
PARAGRAPH IS NOT ENFORCEABLE IN SUCH ACTION OR PROCEEDING, DEBTOR HEREBY AGREES,
AND SECURED PARTY BY ITS ACCEPTANCE HEREOF HEREBY AGREES, AS FOLLOWS:

(1) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBPARAGRAPH 2 BELOW, ANY
CLAIM WILL BE RESOLVED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH THE
PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.

(2) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A REFERENCE PROCEEDING:
(A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR PERSONAL
PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF),
(C) APPOINTMENT OF A RECEIVER AND (D) TEMPORARY, PROVISIONAL OR ANCILLARY
REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION, TEMPORARY
RESTRAINING ORDERS OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES NOT LIMIT
THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND REMEDIES
DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES NOT
WAIVE THE RIGHT OF ANY PARTY TO A REFERENCE PROCEEDING PURSUANT TO THIS
AGREEMENT.

(3) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN TEN DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY MAY
REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 640(B). A REQUEST FOR APPOINTMENT OF A REFEREE MAY BE HEARD ON
AN EX PARTE OR EXPEDITED BASIS, AND THE PARTIES AGREE THAT IRREPARABLE HARM
WOULD RESULT IF EX PARTE RELIEF IS NOT GRANTED.

 

11



--------------------------------------------------------------------------------

(4) ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT FOR TRIAL,
SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO REQUESTS,
A COURT REPORTER WILL BE USED AND THE REFEREE WILL BE PROVIDED A COURTESY COPY
OF THE TRANSCRIPT. THE PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO
ARRANGE FOR AND PAY COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG
WITH THE REFEREE’S FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT
PREVAIL, AS DETERMINED BY THE REFEREE.

(5) THE REFEREE SHALL APPLY THE RULES OF DISCOVERY AND EVIDENCE APPLICABLE TO
PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA TO THE REFERENCE PROCEEDING AND
SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH APPLICABLE LAW. THE REFEREE SHALL
BE EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION
WHICH WOULD BE AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR
SUMMARY JUDGMENT. THE REFEREE SHALL REPORT HIS DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW.

SECTION 16 Entire Agreement; Amendment. This Agreement contains the entire
agreement of the parties with respect to the subject matter hereof and shall not
be amended except by the written agreement of Debtor and the Secured Party.

SECTION 17 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under all
applicable laws and regulations. If, however, any provision of this Agreement
shall be prohibited by or invalid under any such law or regulation in any
jurisdiction, it shall, as to such jurisdiction, be deemed modified to conform
to the minimum requirements of such law or regulation, or, if for any reason it
is not deemed so modified, it shall be ineffective and invalid only to the
extent of such prohibition or invalidity without affecting the remaining
provisions of this Agreement, or the validity or effectiveness of such provision
in any other jurisdiction.

SECTION 18 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.

SECTION 19 Termination. Upon the payment and performance in full of all
Obligations in cash, the security interest created under this Agreement shall
terminate and Secured Party shall, at the expense of Debtor, promptly execute
and deliver to Debtor such documents and instruments reasonably requested by
Debtor as shall be necessary to evidence termination of all security interests
given by Debtor to Secured Party hereunder.

 

12



--------------------------------------------------------------------------------

SECTION 20 Appointment of Secured Party.

(a) Each Investor hereby designates Ivy Investment Management Company, a
Delaware corporation, as Secured Party to act as herein specified. Each Investor
hereby irrevocably authorizes, and each holder of any Note by the acceptance of
a Note shall be deemed irrevocably to authorize, Secured Party to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of Secured Party by the
terms hereof and thereof and such other powers as are reasonably incidental
thereto. Secured Party shall hold all Collateral and all payments of principal,
interest, fees, charges and expenses received pursuant to this Agreement or any
other Loan Document for the ratable benefit of the Investors except as otherwise
provided herein. Secured Party may perform all or any of its duties hereunder by
or through its agents, sub-agents or employees.

(b) The provisions of this Section 20(b) are solely for the benefit of Secured
Party and Investors, and Debtor shall not have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement, Secured Party shall act solely as agent of
Investors and does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for Debtor.

SECTION 21 Nature of Duties of Secured Party. Secured Party shall have no duties
or responsibilities except those expressly set forth in this Agreement. Neither
Secured Party nor any of its officers, directors, managers, partners, trustees,
advisors, auditors, employees, or agents, sub-agents, attorneys and other
representatives of Secured Party and its affiliates shall be liable for any
action taken or omitted by it as such hereunder or in connection herewith,
unless caused by its or their gross negligence or willful misconduct. The duties
of Secured Party shall be mechanical and administrative in nature; Secured Party
shall not have by reason of this Agreement a fiduciary relationship in respect
of any Investor; and nothing in this Agreement, expressed or implied, is
intended to or shall be so construed as to impose upon Secured Party any
obligations in respect of this Agreement except as expressly set forth herein.

SECTION 22 Certain Rights of Secured Party. Without limiting Secured Party’s
rights and discretion under any provision hereof, Secured Party shall have the
right to request instructions from the Investors. If Secured Party shall request
instructions from the Investors with respect to any act or action (including the
failure to act) in connection with any Loan Document, Secured Party shall be
entitled to refrain from such act or taking such action unless and until Secured
Party shall have received instructions from the Investors and Secured Party
shall not incur liability to any Person by reason of so refraining. Without
limiting the foregoing, no Investor shall have any right of action whatsoever
against Secured Party as a result of Secured Party acting or refraining from
acting hereunder in accordance with the instructions of the Investors, for any
reason or no reason.

SECTION 23 Collateral Matters.

(a) Each Investor authorizes and directs Secured Party to accept the other Loan
Documents for the benefit of Investors. Secured Party is hereby authorized, on
behalf of all Investors, without the necessity of any notice to or further
consent from any Investor, from time to time prior to an Event of Default, to
take any action, in its sole discretion, with respect to any Collateral or Loan
Document which may be necessary or appropriate to perfect and maintain perfected
or enforce the Liens upon the Collateral granted pursuant to this Agreement.

 

13



--------------------------------------------------------------------------------

(b) Investors hereby authorize Secured Party, at its option and in its
discretion, to release any Lien granted to or held by Secured Party upon any
Collateral (i) upon payment in immediately available funds and satisfaction of
all of the Obligations at any time arising under or in respect of this Agreement
or the Loan Documents or the transactions contemplated hereby or thereby,
(ii) constituting property being sold or disposed of upon receipt of the
proceeds of such sale by Secured Party if the sale or disposition is permitted
under this Agreement or any other Loan Document or is made by Secured Party in
the enforcement of its rights hereunder following the occurrence of an Event of
Default or (iii) if approved, authorized or ratified in writing by the
Investors.

(c) Secured Party shall have no obligation whatsoever to Investors or to any
other Person to assure that the Collateral exists or is owned by Debtor or is
cared for, protected or insured or that the Liens granted to Secured Party
herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to Secured Party in this Agreement or in any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, Secured Party may act
in any manner it may deem appropriate, in its sole discretion, and that Secured
Party shall have no duty or liability whatsoever to Investors, except for its
gross negligence or willful misconduct.

[remainder of page intentionally left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.

 

MARRONE BIO INNOVATIONS, INC. By      

/s/ Pamela G. Marrone

 

Name: Pamela G. Marrone

 

Title: Chief Executive Officer

Marrone Bio Innovations, Inc.

1540 Drew Ave.

Davis, CA 95618

Attn:  

Linda V. Moore, General Counsel

Fax:  

530-302-0189

email:  

lmoore@marronebio.com

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.

 

IVY INVESTMENT MANAGEMENT COMPANY By:  

/s/ Zachary H. Shafran

  Name:     Zachary H. Shafran   Title:     Sr Vice President  

Waddell & Reed

 

6300 Lamar Ave

 

Overland Park, KS 66202

  Attn:   

Cory Williams

  Fax:   

913-236-1596

  email:   

cwilliams@waddell.com

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.

 

IVY SCIENCE & TECHNOLOGY FUND By: Ivy Investment Management Company, its Manager
By:  

/s/ Zachary H. Shafran

  Name:     Zachary H. Shafran   Title:     Sr Vice President  

Waddell & Reed

 

6300 Lamar Ave

 

Overland Park, KS 66202

  Attn:   

Cory Williams

  Fax:   

913-236-1596

  email:   

cwilliams@waddell.com

 

17



--------------------------------------------------------------------------------

WADDELL & REED ADVISORS SCIENCE & TECHNOLOGY FUND By: Waddell & Reed Investment
Management Company By:  

/s/ Zachary H. Shafran

  Name:     Zachary H. Shafran   Title:     Sr Vice President  

Waddell & Reed

 

6300 Lamar Ave

 

Overland Park, KS 66202

  Attn:   

Cory Williams

  Fax:   

913-236-1596

  email:   

cwilliams@waddell.com

 

18



--------------------------------------------------------------------------------

IVY FUNDS VIP SCIENCE & TECHNOLOGY By: Waddell & Reed Investment Management
Company By:  

/s/ Zachary H. Shafran

  Name:     Zachary H. Shafran   Title:     Sr Vice President  

Waddell & Reed

 

6300 Lamar Ave

 

Overland Park, KS 66202

  Attn:   

Cory Williams

  Fax:   

913-236-1596

  email:   

cwilliams@waddell.com

 

19



--------------------------------------------------------------------------------

SCHEDULE 1

to the Security Agreement

 

1. Jurisdiction of Organization and Organizational Identification Number

Delaware; DE; 4175693

 

2. Chief Executive Office and Principal Place of Business

1540 Drew Avenue, Davis CA 95618

 

3. Other locations where Debtor conducts business or Collateral is kept

 

Loc. #

  

Address

  

City

  

State

  

Zip Code

MBI Owned/Leased Locations

  

1

   700 Industrial Park Rd    Bangor    MI    49013

2

   1530 Drew Ave    Davis    CA    95618

3

   1540 Drew Ave    Davis    CA    95618

4

   1490 Drew Ave    Davis    CA    95618

3rd Party Warehouse locations

  

1

   5001 NW 13th Avenue B    Deerfield Beach    FL    33441

2

   3150 S. Willow Avenue    Fresno    CA    93725

3

   1211 East St. Helens    Pasco    WA    99301

4

   1000 Hanthorn Rd    Lima    OH    45804

5

   2100 Moores Lane    Mulberry    FL    33860

6

   1 N92W14350 Anthony Ave    Menomonee Falls    WI    53051

7

   5601 Anderson Rd    Tampa    FL    33614

8

   1200 Judd Ave SW    Grand Rapids    MI    49509

9

   458 West Main St    Batavia    OH    45103

10

   2801 Oak Grove Rd    Ennis    TX    75119

11

   250 Karl Clark Rd    Edmonton, AB    CAN    T6N 1E4

12

   4101 Knighthurst    Ennis    TX    75119

13

   59370 Red Arrow Hwy    Hartford    MI    59370

14

   3900 Collins Rd    Lansing    MI    48910

15

   3655 W Quail Ave #B    Las Vegas    NV    89118

16

   329 Four Mile Creek    Niagara On the Lake    ON    L0S1P0

17

   1800 W. Indiana Ave.    Philadelphia    PA    19132

18

   6143 N. 60th Street    Milwaukee    WI    53218

19

   133 E. Krauss St.    St. Louis    MO    63111

20

   41 Runway Road    Levittown    PA    19057

 

S-1



--------------------------------------------------------------------------------

4. Deposit Accounts and Security Accounts

 

Bank

  

Description

  

Account Number

Five Star Bank

   General Checking    3201035

Five Star Bank

   Money Market    3500410

Five Star Bank

   Money Market    3501897

Five Star Bank

   Payroll    3201043

Merrill Lynch Wealth Management

      2DG-07010

The Huntington National Bank

      1041003153

Five Star Bank

   Restricted Cash - Five Star Loan    3207933

Five Star Bank

   Restricted Cash - DDA Funding    3208014

 

5. Existing Liens

See Schedule 6(iv) of the Note.

 

S-2



--------------------------------------------------------------------------------

SCHEDULE 2

to the Security Agreement

 

1. Patents and Patent Applications.

See attached.

 

2. Copyrights (Registered and Unregistered) and Copyright Applications.

None.

 

3. Trademarks, Service Marks and Trade Names and Trademark, Service Mark and
Trade Name Applications.

See attached.

 

S-3



--------------------------------------------------------------------------------

SCHEDULE 3

to the Security Agreement

CONTROL AGREEMENTS

None.

 

S-4



--------------------------------------------------------------------------------

SCHEDULE 4

to the Security Agreement

SUBSIDIARIES

1. Interests in each limited liability company that is a subsidiary of Debtor as
follows:

 

Subsidiary    Membership Interests   

Date of Issuance of

Membership Interests

Marrone Michigan

Manufacturing, LLC

   100%    July 10, 2012

2. Interests in each general partnership, limited partnership, limited liability
partnership or other partnership that is a subsidiary of Debtor as follows:

 

Subsidiary

 

  

Type of

Partnership Interest

(e.g., general,

limited)

  

Date of Issuance

or Formation

 

  

Number of Units or

Other Ownership

Interests

 

Not applicable

        

3. Capital stock of each corporate subsidiary of Debtor, and the stock
certificates with respect thereto, as follows:

 

Subsidiary   

Certificate No.

   Certificate Date   

No. and Class

of Shares

Not applicable

        

 

S-5



--------------------------------------------------------------------------------

SCHEDULE 5

to the Security Agreement

EXCLUDED ACCOUNTS

Deposit Account #3207933 and Deposit Account #3208014, both held on deposit with
Five Star Bank.

 

S-6